--------------------------------------------------------------------------------

Exhibit 10.18
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
         Amended and Restated Employment Agreement dated as of April 10, 2009
(this “Agreement”), by and between OTELCO INC., a Delaware corporation (“Otelco”
or the “Company”) and EDWIN D. TISDALE (the “Employee”).
 
          WHEREAS, the Employee and Pinc Tree Holdings, Inc., a Delaware
corporation and a wholly owned subsidiary of the Company, have entered into that
certain Employee Agreement, dated as of July 30, 2002 (as amended, the “Prior
Agreement”).
 
          WHEREAS, the Company and the Employee desire to amend and restate the
terms of the Prior Agreement.
 
         NOW THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Effective Date.
 
         This Agreement shall become effective on the date first written above
(the “Effective Date”).
 
SECTION 2. Employment Period.
 
         Subject to Section 4, the Company hereby agrees to employ the Employee,
and the Employee hereby agrees to be employed by the Company, in accordance with
the terms and provisions of this Agreement, for the period from the Effective
Date through the Termination Date (the “Employment Period”).
 
SECTION 3. Terms of Employment.
 
          (a)        Duties and Position. During the Employment Period, the
Employee shall serve as the Company’s Vice President of Finance, New England
Division. As such, the Employee shall have duties and responsibilities
commensurate with such position and such other duties and responsibilities as
may from time to time be assigned to or vested in the Employee by the Company’s
board of directors (the “Board”), the Company’s Chief Executive Officer or the
Company’s Senior Vice President, New England Division.
 
          (b)        Full Time. During the Employment Period, and excluding any
periods of vacation and sick leave to which the Employee is entitled, the
Employee agrees to devote his full business time and efforts, to the best of his
ability, experience and talent, to the business and affairs of the Company.
During the Employment Period, it shall not be a violation of this Agreement for
the Employee to serve on corporate, civic or charitable boards or committees or
manage personal investments (including serving as a member of boards of
directors or similar bodies of entities not engaged in competition with Otelco
or its subsidiaries, (collectively, the “Company Entities”) (as determined by
the Board in its reasonable discretion)), in each case, so long as such
activities do not interfere with the performance of the Employee’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 
 

--------------------------------------------------------------------------------

 



 
(c)     Compensation.
     
          (i)       Base Salary. During the Employment Period, the Employee
shall receive an annual base salary of $135,000 which annual base salary shall
be subject to annual increase by an amount equal to at least the increase in the
cost of living, if any, between the date of the immediately preceding increase
and the date of each such adjustment, based upon the Consumer Price Index for
Urban Consumers, or if that index is discontinued, a similar index prepared by a
department or agency of the United States government (as so adjusted, the
“Annual Base Salary”). The Annual Base Salary shall be paid in accordance with
the customary payroll practices of the Company, subject to withholding and other
payroll taxes.
     
          (ii)      Bonus. For each fiscal year during the Employment Period,
the Employee shall be entitled to receive a bonus (the “Bonus”) of up to 25% of
the Annual Base Salary. 50% of the Bonus shall be based upon the Company’s New
England operations achieving operating and/or financial goals and 50% of the
Bonus shall be based upon Otelco achieving operating and/or financial goals to
be established by the Board or any duly appointed committee thereof in good
faith, in its sole discretion.
     
          (iii)     Benefits. During the Employment Period, the Employee shall
be entitled to participate in all incentive (including any long term incentive
plan), savings and retirement plans, practices, policies and programs applicable
generally to other employees of the Company and shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other employees of the Company.
     
          (iv)      Automobile. During the Employment Period, the Company shall
provide the Employee with the use of a Company automobile (or, at the Company’s
option, shall lease an automobile for the Employee’s use) and shall reimburse
Employee for all reasonable expenses incurred by the Employee in connection with
the use and maintenance of such automobile.
     
          (v)       Expenses. The Employee shall be entitled to receive
reimbursement for all reasonable expenses incurred by the Employee during the
Employment Period in connection with the performance of his duties hereunder, in
accordance with the policies, practices and procedures of the Company as in
effect from time to time.
     
          (vi)      Vacation and Holidays. During the Employment Period, the
Employee shall be entitled to paid holidays and vacation in accordance with the
policies of the Company generally applicable to other employees of the Company
generally.

 
SECTION 4. Termination of Employment.
 
          (a)       Death or Disability. The Employee’s employment shall
terminate automatically upon the Employee’s death or Disability. For purposes of
this Agreement, “Disability” shall mean the Employee’s inability to perform his
duties and obligations hereunder for any 90 days during a period of 180
consecutive days due to mental or physical incapacity as determined by a
physician selected by the Company or its insurers.

 
2

--------------------------------------------------------------------------------

 
 
          (b)       Termination by the Employee. The Employee may terminate his
employment with the Company at any time, without prior notice.
 
          (c)       “Termination by the Company. The company may terminate the
Employee’s employment with the Company at any time, with or without Cause and
without prior notice. “Cause” will mean that any of the following will have
occurred (i) the Employee has been convicted of a felony, stolen funds or
otherwise engaged in fraudulent conduct, (ii) the Employee has engaged in
willful misconduct or has been grossly negligent, in each case, which has been
materially injurious to the Company, (iii) the Employee has failed or refused to
comply with directions of the Board that are reasonably consistent with the
Employee’s current position or (iv ) the Employee has breached the terms of this
Agreement. “Without Cause” shall mean a termination by the Company of the
Employee’s employment during the Employment Period for any reason other than a
termination based upon Cause, death or Disability.
 
SECTION 5. Obligations of the Company upon Termination.
 
          (a)        Without Cause. If, during the Employment Period, the
Company shall terminate the Employee’s employment Without Cause, then the
Company will provide the Employee with the following severance payment and/or
benefits:

     
          (i)       The Company shall pay to the Employee a lump sum in the
amount of the Employee’s accrued but unpaid Annual Base Salary through the
Termination Date (“Accrued Obligations”);
     
          (ii)      The Employee and, if applicable, members of his family shall
be entitled to continue their participation in the Company’s welfare and benefit
plans (the “Benefits”) through the Termination Date;
     
          (iii)     The Company shall pay to the Employee a lump sum in the
amount of one-half (1/2) of his Annual Base Salary within six (6) months
following termination but not later than March 14 of the calendar year following
termination; and
     
          (iv)      The Company shall pay to the Employee a lump sum amount
equal to the Bonus the Employee would have received had he remained employed by
the Company through the end of the fiscal year in which the termination
occurred, pro rated for the number of days the Employee was employed by the
Company during such fiscal year, to be paid at the same time that similar
bonuses are paid to the Company’s other employees.

 
          (b)        Cause; by the Employee; Death or Disability. If the
Employee’s employment shall be terminated by the Company for Cause, by the
Employee for any reason, or due to death or Disability, then the Company shall
have no further payment obligations to the Employee (or his heirs or legal
representatives) other than for (i) payment of Accrued Obligations and (ii) the
continuance of Benefits through the Termination Date.

 
3

--------------------------------------------------------------------------------

 
 
          (c)        Condition; Release. The Employee acknowledges and agrees
that the Company’s obligations to make payments under Section 5(a) will be
conditioned on the Employee executing and delivering a customary general release
in form and substance reasonably satisfactory to the Company.
 
SECTION 6. Nondisclosure and Nonuse of Confidential Information.
 
          (a)      The Employee shall not disclose or use at any time, either
during the Employment Period or thereafter, any Confidential Information (as
hereinafter defined) of which the Employee is or becomes aware as a consequence
of or in connection with his employment with the Company, whether or not such
information is developed by him, except (i) to the extent that such disclosure
or use is in furtherance of the Employee’s performance in good faith of his
duties as the Company’s Vice President of Finance, New England Division or (ii)
to the extent required by law or legal process; provided that (A) the Employee
agrees to provide the Company with prompt written notice of any such law or
legal process and to assist the Company, at the Company’s expense, in asserting
any legal challenges to or appeals of such law or legal process that the Company
in its sole discretion pursues, and (B) in complying with any such law or legal
process, the Employee shall limit his disclosure only to the Confidential
Information that is expressly required to be disclosed by such law or legal
process. The Employee will take all commercially reasonable steps to safeguard
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. The Employee shall deliver to the Company on the
Termination Date, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product (as hereinafter defined) of the Company Entities which the Employee may
then possess or have under his control.
 
          (b)      The Employee agrees that all Work Product belongs in all
instances to the Company Entities. The Employee will promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm the
Company Entities’ ownership of the Work Product (including, without limitation,
the execution and delivery of assignments, consents, powers of attorney and
other instruments) and to provide reasonable assistance to the Company (whether
during or after the Employment Period), at the Company’s sole expense, in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product. The Employee recognizes and
agrees that the Work Product, to the extent copyrightable, constitutes works for
hire under the copyright laws of the United States.
 
          (c)       “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company Entities in connection with their business, including, but not limited
to, information, observations and data obtained by the Employee while employed
by the Company or any predecessors thereof (including those obtained prior to
the date of this Agreement) concerning (i) the business or affairs of Otelco and
its Affiliates (including the Company Entities) and (ii) products, services,
fees, costs, pricing structures, analyses, drawings, photographs and reports,
computer software (including operating systems, applications and program
listings), data bases, accounting and business methods, inventions, devices, new
developments, methods and processes (whether patentable or unpatentable and
whether or not reduced to practice), customers and clients and customer and
client lists, all technology and trade secrets, and all similar and related
information in whatever form. Confidential Information will not include any
information that (A) is or becomes generally available to the public other than
through disclosure by the Employee in violation of this Section 6, (B) was
provided to the Employee prior to the date hereof on a non-confidential basis
from a Person who was not otherwise bound by a confidentiality agreement or duty
to Otelco or its Affiliates (including the Company Entities) or (C) becomes
available to the Employee on a non-confidential basis from a Person who is not
otherwise bound by a confidentiality agreement or duty to Otelco or its
Affiliates (including the Company Entities) or is not otherwise prohibited from
transmitting the information to the Employee.

 
4

--------------------------------------------------------------------------------

 
 
          (d)       “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service, marks, trademarks, trade names,
trade dress, logos and all similar or related information (whether patentable or
unpatentable) which relates to a Company Entity’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Employee (whether or not
during usual business hours and whether or not alone or in conjunction with any
other Person) during the Employment Period together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.
 
SECTION 7. Non-Compete and Non-Solicit.
 
          (a)      The Employee acknowledges that, in the course of the
Employee’s employment with the Company, the Employee has become familiar, or
will become familiar, with Otelco and its Affiliates (including the Company
Entities) trade secrets and with other Confidential Information concerning
Otelco and its Affiliates (including the Company Entities) and that his services
have been and will be of special, unique and extraordinary value to Otelco and
its Affiliates (including the Company Entities). Therefore, the Employee agrees
that, during the Employment Period and for six (6) months thereafter (the
“Restricted Period”), the Employee shall not directly or indirectly (i) engage,
within the Restricted Territory, in any telephone or communications business,
including, but not limited to, incumbent local exchange carrier, long distance
telephone business, cable television, Internet access, or other business that
Otelco or any of its Affiliates (including the Company Entities) is engaged in
during the Employee’s employment by the Company (the “Company Business”), (ii)
compete or participate as agent, employee, consultant, advisor, representative
or otherwise in any enterprise engaged in a business which has any operations
engaged in the Company Business within the Restricted Territory or (iii) compete
or participate as a stockholder, partner, member or joint venturer, or have any
direct or indirect financial interest, in any enterprise which has any material
operations engaged in the Company Business within the Restricted Territory;
provided, however, that nothing contained herein will prohibit the Employee from
(A) owning, operating or managing any business, or acting upon any business
opportunity, after obtaining approval of a majority of the Board or (B) owning
no more than five percent (5%) of the equity of any publicly traded entity with
respect to which the Employee does not serve as an officer, director, employee,
consultant or in any other capacity other than as an investor. The term
“Restricted Territory” means all states within the United States in which Otelco
or any of its Affiliates (including the Company Entities) conducts or is
pursuing or analyzing plans to conduct Company Business as of the Termination
Date.

 
5

--------------------------------------------------------------------------------

 
 
          (b)     As a means reasonably designed to protect Confidential
Information, the Employee agrees that, during the period commencing on the
Effective Date and ending on the expiration of the Restricted Period, the
Employee will not (i) solicit or make any other contact with, directly or
indirectly, any customer of Otelco or any of its Affiliates (including the
Company Entities) as of the date that the Employee ceases to be employed by the
Company with respect to the provision of any service to any such customer that
is the same or substantially similar to any service provided to such customer by
Otelco or any of its Affiliates (including the Company Entities) or (ii) solicit
or make any other contact with, directly or indirectly, any employee of Otelco
or any of its Affiliates (including the Company Entities) on the date that the
Employee ceases to be employed by the Company (or any Person who was employed by
Otelco or any of its Affiliates (including the Company Entities) at any time
during the three-month period prior to the Termination Date) with respect to any
employment, services or other business relationship.
 
SECTION 8. Remedies.
 
          The Employee acknowledges that irreparable damage would occur in the
event of a breach of the provisions of Section 6 or Section 7 by the Employee.
It is accordingly agreed that, in addition to any other remedy to which it is
entitled at law or in equity, the Company will be entitled to an injunction or
injunctions to prevent breaches of such sections of this Agreement and to
enforce specifically the terms and provisions of such sections.
 
SECTION 9. Definitions.
 
          “Accrued Obligations” has the meaning set forth in Section 5(a)(i).
 
          “Affiliate” means, with respect to any Person, any other Person that
is controlled by, controlling or under common control with, such Person.
Notwithstanding anything to the contrary contained herein, with respect to
Otelco, the term “Affiliate” will include, without limitation, each Person with
an ownership interest in Otelco (and each member, stockholder or partner of each
such Person), and each Person in which any stockholder of Otelco (and each
member, stockholder or partner of each such Person) holds or has the right to
acquire, collectively, more than 10% of the voting equity interests.
 
          “Agreement” has the meaning set forth in the Caption.
 
          “Annual Base Salary” has the meaning set forth in Section 3(c)(i).
 
          “Benefits” has the meaning set forth in Section 5(a)(ii).
 
          “Board” has the meaning set forth in Section 3(a).
 
          “Bonus” has the meaning set forth in Section 3(c)(ii).

 
6

--------------------------------------------------------------------------------

 
 
          “Business Day” means any day that is not a Saturday, Sunday, legal
holiday or other day on which banks are required to be closed in New York, New
York.
 
          “Cause” has the meaning set forth in Section 4(c).
 
          “Company” has the meaning set forth in the Caption.
 
          “Company Business” has the meaning set forth in Section 7(a).
 
          “Company Entities” has the meaning set forth in Section 3(b).
 
          “Confidential Information” has the meaning set forth in Section 6(c).
 
          “Disability” has the meaning set forth in Section 4(a).
 
          “Effective Date” has the meaning set forth in Section 1.
 
          “Employee” has the meaning set forth in the Caption.
 
          “Employment Period” has the meaning set forth in Section 2.
 
          “Otelco” has the meaning set forth in the Caption.
 
          “Person” means an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
 
          “Prior Agreement” has the meaning set forth in the Recitals.
 
          “Restricted Period” has the meaning set forth in Section 7(a).
 
          “Restricted Territory” has the meaning set forth in Section 7(a).
 
          “Termination Date” means the effective date of the termination of the
Employee’s employment with the Company, for any reason, by any party, or by
death or Disability.
 
          “Without Cause” has the meaning set forth in Section 4(c).
 
          “Work Product” has the meaning set forth in Section 6(d).
 
SECTION 10. General Provisions.
 
          (a)         Severability. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 
7

--------------------------------------------------------------------------------

 
 
          (b)       Entire Agreement. This Agreement amends, restates and
supersedes the Prior Agreement and embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
 
          (c)        Survival. Notwithstanding anything to the contrary
contained herein, the provisions of Section 6, Section 7 and Section 8 shall
survive the termination of this Agreement.
 
          (d)       Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
          (e)       Successors and Assigns; Beneficiaries. This Agreement is
personal to the Employee and without the prior written consent of the Company
shall not be assignable by the Employee other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s heirs and legal representatives and the successors
and assigns of the Company. The Company reserves the right to assign this
Agreement in whole or in part to any of its Affiliates and upon any such
assignment, the term “Company” will be deemed to be such Affiliate.
 
          (f)        Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
          (g)       Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF.
 
          (h)       Amendment and Waiver. The provisions of this Agreement may
be amended and waived only with the prior written consent of the Employee and
the Company and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 
8

--------------------------------------------------------------------------------

 
 
          (i)     Notices. All notices, requests, demands, claims, consents and
other communications which are required or otherwise delivered hereunder shall
be in writing and shall be deemed to have been duly given if (i) personally
delivered or transmitted by electronic mail, (ii) sent by nationally recognized
overnight courier, (iii) mailed by registered or certified mail with postage
prepaid, return receipt requested or (iv) transmitted by facsimile (with a copy
of such transmission concurrently transmitted by registered or certified mail
with postage prepaid, return receipt requested), to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):

       
If to the Board or the Company, to:
       
Otelco Inc.
   
505 Third Avenue East
   
Oneonta, Alabama 35121
   
Attention: Curtis L. Garner, Jr.
   
Telephone No: (205) 625-3571
   
Facsimile No: (205) 625-3528
       
with a copy to:
       
Dorsey & Whitney LLP
   
250 Park Avenue
   
New York, New York 10177
   
Attention: Steven Khadavi, Esq.
   
Telephone No: (212) 415-9376
   
Facsimile No: (212) 953-7201
       
If to the Employee to:
       
Edwin D. Tisdale
   
PO Box 258, New Gloucester, Maine 04260
   
Telephone No: 207-699-3361
   
Facsimile No: 207-699-3365

 
or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a Business Day during normal business hours
(or, if not sent on a Business Day during normal business hours, on the next
Business Day after the date sent by facsimile), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery and (iv) on the fifth (5th) Business Day following
the date on which the piece of mail containing such communication is posted, if
sent by mail.
 
          (j)        Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 
9

--------------------------------------------------------------------------------

 

 
          (k)       Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
          (l)        Nouns and Pronouns. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.
 
[Signature page follows]

 
10

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement as of the date first written above.

       
OTELCO INC.
     
By:
/s/ Curtis L. Garner, Jr.    
Name: Curtis L. Garner, Jr.
   
Title:   Chief Financial Officer
       
EMPLOYEE
         
/s/ Edwin D. Tisdale
   
Edwin D. Tisdale

 
11